Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by She et al (US Patent Application Pub. No. 2018/0096602 A1) hereinafter She.
Regarding claims 1 and 11, She teaches:
A method, comprising: joining, by a first node, a communications network connecting a set of nodes, wherein each node in the set of nodes comprises an agent and is associated with a sensor, and wherein the sensor associated with each node generates sensor data, and wherein each node's agent sends and receives broadcast messages; (see Fig.3A, Fig.1 and ¶ [0001],[0017], She shows a system of multiple autonomous vehicles, each vehicle having a computer (node) communicating through a vehicle-to-vehicle wireless communication interface with other vehicles (joining, by a first node, a communications network connecting a set of nodes), where certain vehicle operations rely on sensors that detect road features, other vehicles, pedestrians, etc. (generates sensor data), ¶ [0010],[0017] shows each vehicle has common elements, including a computer and a wireless communication interface and mechanisms by which the computers of vehicles communicate with other vehicles (set of nodes comprises an agent), ¶ [0026] shows computer can be each node's agent sends and receives broadcast messages)
generating, by the sensor associated with the first node, sensor data associated with a second node; (see Fig.4 and ¶ [0054], She shows the first vehicle computer can determine the location of a second vehicle based on the first vehicle sensor data e.g., camera, LIDAR, RADAR, etc. (sensor data associated with a second node)
analyzing, by the first node agent, the sensor data associated with the second node, wherein the analyzing causes a detection of a first fault condition associated with the second node, and wherein the first fault condition is an indication of a problem with the second node; (see ¶ [0044],[0045],[0053], She shows the first vehicle computer receives data indicating an identified event in a second vehicle e.g., a second vehicle camera sensor failure (a first fault condition associated with the second node), the first vehicle computer analyzes the second vehicle location relative to the first vehicle location based on the first vehicle sensor data (analyzing, by the first node agent, the sensor data associated with the second node) and sends control instructions to the second vehicle to steer to a stopping location)
generating, by the first node agent, a broadcast message, wherein the broadcast message comprises the first fault condition detected by the first node agent; sending, by the first node, the broadcast message to at least one member of the set of nodes via the network (see ¶ [0052], She shows the first vehicle computer broadcasts a message including data via the vehicle-to-vehicle communication network (generating, by the first node agent, a broadcast message) indicating that the second vehicle is receiving control instructions from the first vehicle, this information may be useful to prevent other vehicles from placing themselves between the vehicles (sending, by the first node, the broadcast message to at least one member of the set of nodes via the network) 


Regarding claim 17, She teaches:
A computer system, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, one or more sensors, and an agent comprising: a listener module, wherein a broadcast message is detected; a filter module, wherein the broadcast message is interpreted to determine whether the agent is an intended destination of the broadcast message; an interface to external nodes, wherein the interface to external nodes functions to enable connectivity among different nodes in a given network of nodes; and program instructions to join, by a first node, a communications network connecting a set of nodes, wherein each node in the set of nodes comprises an agent and is associated with a sensor, (see Fig.3A, Fig.1 and ¶ [0001],[0017], She shows a system of multiple autonomous vehicles, each vehicle having a computer (node) communicating through a vehicle-to-vehicle wireless communication interface with other vehicles  where certain vehicle operations rely on sensors that detect road features, other vehicles, pedestrians, etc. (one or more computer-readable memories, one or more computer-readable storage devices, one or more sensors), ¶ [0010],[0017] shows each vehicle has common elements, including a computer and a wireless communication interface and mechanisms by which the computers of vehicles communicate with other vehicles (an agent comprising: a listener module), ¶ [0026] shows computer can be programmed to broadcast a message, e.g., via vehicle-to-vehicle communication network interface (enable connectivity among different nodes) to other vehicles (broadcast message is interpreted to determine whether the agent is an intended destination of the broadcast message)
an interface to internal sensors, wherein the interface to internal sensors functions to enable connectivity among sensors in a first node; (see ¶ [0015],[0016], She shows computer communicates on a vehicle communication network such as a controller area network/CAN, to transmit messages to various devices in the vehicle and/or enable connectivity among sensors in a first node)
program instructions to generate, by the sensor associated with the first node, sensor data associated with a second node; (see Fig.4 and ¶ [0054], She shows the first vehicle computer can determine the location of a second vehicle based on the first vehicle sensor data e.g., camera, LIDAR, RADAR, etc. (sensor data associated with a second node)
program instructions to analyze, by the first node agent, the sensor data associated with the second node, wherein the analyzing causes a detection of a first fault condition associated with the second node, and wherein the first fault condition is an indication of a problem with operation of the second node; (see ¶ [0044],[0045],[0053], She shows the first vehicle computer receives data indicating an identified event in a second vehicle e.g., a second vehicle camera sensor failure (a first fault condition associated with the second node), the first vehicle computer analyzes the second vehicle location relative to the first vehicle location based on the first vehicle sensor data (analyze, by the first node agent, the sensor data associated with the second node) and sends control instructions to the second vehicle to steer to a stopping location)
program instructions to generate, by the first node agent, a broadcast message, wherein the broadcast message comprises the first fault condition detected by the first node agent; and program instructions to send, by the first node, the broadcast message to at least one member of the set of nodes via the network. (see ¶ [0052], She shows the first vehicle computer broadcasts a message including data via the vehicle-to-vehicle communication network (generating, by the first node agent, a broadcast message) indicating that the second vehicle is receiving control instructions from the first vehicle, this information may be useful to prevent other vehicles from placing themselves between the vehicles (sending, by the first node, the broadcast message to at least one member of the set of nodes via the network) 

Regarding claims 3, 13 and 19, She teaches the method, product and system of claims 1, 11 and 17.
She shows:
The method of claim 1, further comprising: analyzing, by the first node agent, the sensor data associated with the second node, wherein the analyzing causes a detection of a second fault condition associated with the second node, and wherein the second fault condition is an indication of a problem with a sensor associated with the second node; (see Fig.3A and ¶ [0028], She shows the second vehicle has experienced an event that includes a failure of one or more sensors (second fault condition is an indication of a problem with a sensor associated with the second node)
generating, by the first node agent, a broadcast message, wherein the broadcast message comprises the first fault condition and the second fault condition detected by the first node agent (see ¶ [0051],[0052], She shows the first vehicle computer receives sensor data in accordance with the defined area of control, calculates a delay or time lag between the vehicles and the broadcast message may include data indicating the defined area of control (condition detected by the first node agent)

Regarding claims 4, 14 and 20, She teaches the method, product and system of claims 1, 11 and 17.
She shows:
The method of claim 1, further comprising: receiving, by the first node agent, a broadcast message sent through the network; filtering, by the first node agent, the broadcast message to determine whether the broadcast message is addressed to the first node; and responsive to determining that the broadcast message is addressed to the first mode, responding, by the first node, to the broadcast message by generating an alert to a user of the first node (see ¶ [0026], She shows the computer in the second vehicle can be programmed to detect an event in a vehicle component, e.g., broadcast message is addressed to the first node), ¶ [0024] shows the computer outputs data to the user, for example, the HMI in a vehicle  may output information indicating an event occurred in another vehicle e.g., a sensor such as a radar of the other vehicle  failed indicating the event (generating an alert to a user of the first node).

Regarding claim 6, She teaches claim 1.
She shows:
The method of claim 1, wherein the one member of the set of nodes is the second node (see (see ¶ [0052], She shows the first vehicle computer broadcasts a message including data via the vehicle-to-vehicle communication network indicating that the second vehicle is receiving control instructions from the first vehicle, this information may be useful to prevent other vehicles from placing themselves between the vehicles (the one member of the set of nodes is the second node)

Regarding claim 7, She teaches claim 1.
She shows:
The method of claim 1, wherein the broadcast message is sent to the set of nodes, wherein the set of nodes includes the one member (see ¶ [0052], She shows the first vehicle computer broadcasts a message including data via the vehicle-to-vehicle communication network (broadcast message is sent to the set of nodes) indicating that the second vehicle is receiving control instructions from the first vehicle, this information may be useful to prevent other vehicles from placing themselves between the vehicles (nodes includes the one member)

Regarding claim 9, She teaches claim 1.
She shows:
The method of claim 1, further comprising: generating, by the first node agent, analytical data, wherein the analytical data is associated with the second node, and wherein the analytical data is included in the broadcast message (see ¶ [0044],[0045],[0053], She shows the first vehicle computer receives data indicating an identified event in a second vehicle e.g., a second vehicle camera sensor failure and the first vehicle computer analyzes the second vehicle location relative to the first vehicle location based on the first vehicle sensor data (analytical data is associated with the second node), ¶ [0052] shows the first vehicle computer broadcasts a message including data via the vehicle-to-vehicle communication network (data is included in the broadcast message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over She, in view of Lee et al (US Patent Application Pub. No. 2019/0075447 A1) hereinafter Lee.
Regarding claims 2, 12 and 18 , She teaches the method, product and system of claims 1, 11 and 17.
She shows:
The method of claim 1, wherein the broadcast message includes a field containing… sender category… and error code (see ¶ [0052], She shows the first vehicle computer may receive a message from a second vehicle indicating a failure or malfunction (error code) of a second vehicle component such as a camera, radar etc.  using an error or status message (sender category) such as is known to be provided on a vehicle communication network (broadcast message includes a field containing… sender category… and error code)
She does not explicitly show:
a subset of a set of parameters comprising sender identification, location, timestamp,

a subset of a set of parameters comprising sender identification, location, timestamp, (see Fig. 10 and ¶ [0001],[0033], Lee shows an apparatus for tracking a location using broadcast-based vehicle-to-vehicle/V2X communication (broadcast message), ¶ [0407]-[0414] shows messages include fields such as, VIN or other forms of uniquely identifiable ID of vehicle (sender identification), location coordinates and the corresponding time-stamps;V2X accessory information (location, timestamp)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Lee such that the broadcast message sent by the vehicle includes vehicle identification and location and timestamp. Doing so would enable tracking and control of the vehicle having an error or failure of a sensor since the message would indicate a failure or malfunction of a second vehicle component such as a camera, radar etc. and the location using an error or status broadcast message category type.

Regarding claim 8, She teaches claim 1.
She does not explicitly show:
The method of claim 1, further comprising: identifying, by the first node, an identifier of the second node, wherein the identifier of the second node is included in the broadcast message,
Lee shows:
The method of claim 1, further comprising: identifying, by the first node, an identifier of the second node, wherein the identifier of the second node is included in the broadcast message, (see Fig. 10 and ¶ [0001],[0033], Lee shows the apparatus uses broadcast-based vehicle-to-vehicle communication (broadcast message), ¶ [0407]-[0414] shows messages include VIN or other forms of uniquely identifiable ID of vehicle (identifier of the second node)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Lee such that the broadcast message sent by the vehicle includes vehicle identification and location and timestamp. Doing so would enable tracking and control of the vehicle having an error or failure of a sensor since the message would .

. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over She, in view of Onishi et al (US Patent Application Pub. No. 2017/0289752 A1) hereinafter Onishi.
Regarding claim 2, She teaches claim 1.
She shows:
The method of claim 1, further comprising: joining, by a third node, the network, wherein the third node comprises an agent, (see ¶ [0052], She shows the first vehicle computer may receive a message from a second vehicle indicating a failure or malfunction (error code) of a second vehicle component such as a camera, radar etc.  using an error or status message (sender category) such as is known to be provided on a vehicle communication network (broadcast message includes a field containing… sender category… and error code)
She does not explicitly show:
wherein the third node lacks a sensor,
Onishi shows:
wherein the third node lacks a sensor, (see Fig. 8 and ¶ [0003], Onishi shows a system for collecting and analyzing data from a plurality of vehicles, useful for generating traffic congestion information and facilitating smoother traffic, [0107] the system gathers sensor information generated by each vehicle to a master node on the Internet (third node lacks a sensor)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Onishi such that the system includes a third node which is connected to the Internet and which collects information from the sensors on the plurality of vehicles. Doing so would provide useful traffic congestion information since the third/master node would collect sensor information generated by the plurality of vehicles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over She, in view of Park et al (US Patent Application Pub. No. 2019/0029065 A1) hereinafter Park.
Regarding claim 10, She teaches claim 1.
She does not explicitly show:
The method of claim 1, wherein the communications network is a Massive Internet of Things (MIoT) network,
Park shows:
The method of claim 1, wherein the communications network is a Massive Internet of Things (MIoT) network (see ¶ [0001],[0062],[0068], Park shows a wireless communication system providing application services such as remote metering, traffic movement tracking, weather observation sensors, and so on, having user equipment/UE such as vehicle-mounted device, Table 2 and ¶ [0525],[0429] shows UE registration for a vehicle to anything/V2X and Massive IoT service, which allows the large quantity and high density support of Internet of Things device efficiently and economically (a Massive Internet of Things (MIoT) network)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Park such that the wireless communication network supports vehicle to anything/V2X and Massive IoT services. Doing so would allow large quantity and high density support of vehicle-mounted devices efficiently and economically since the plurality of vehicles would be able to register for vehicle to anything/V2X and Massive IoT services.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over She, in view of Gordon et al (US Patent Application Pub. No. 2017/0168502 A1) hereinafter Gordon.
Regarding claim 15, She teaches claim 11.
She does not explicitly show:
The computer usable program product of claim 11, wherein the stored program instructions is computer usable code stored in a computer-readable storage device in a data processing system, and wherein the stored program instructions are transferred over the network from a remote data processing system,

The computer usable program product of claim 11, wherein the stored program instructions is computer usable code stored in a computer-readable storage device in a data processing system, and wherein the stored program instructions are transferred over the network from a remote data processing system (see Fig. 1 item 149 and ¶ [0001],[0054], Gordon shows a system related to the field of self-driving vehicles for detecting that a self-driving vehicle has been involved in a mishap, which includes a software deploying server, and application programs in computer system memory as well as software deploying server system memory include Self-Driving Vehicle Mishap Amelioration Logic, and the computer is able to download the software from software deploying server, including in an on-demand basis (stored program instructions are transferred over the network from a remote data processing system)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Gordon such that the system includes a software deploying server, and application programs in vehicle computer memory as well as software deploying server system memory include the vehicle computer software, and the computer is able to download the software from software deploying server including on an on-demand basis. Doing so would provide easier maintenance/vehicle software updates since the computer is able to download the software from a remote software deploying server.

Regarding claim 16, She teaches claim 11.
She does not explicitly show:
The computer usable program product of claim 11, wherein the stored program instructions is computer usable code stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over the network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,
Gordon shows:
The computer usable program product of claim 11, wherein the stored program instructions is computer usable code stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over the network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see Fig. 1 item 149 and ¶ [0001],[0054], Gordon shows the includes a software deploying server (a server data processing system) and application programs is stored in computer system memory as well as software deploying server system memory, and a computer is able to download the software from the software deploying server (computer usable code is downloaded over the network)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified She to incorporate the teaching of Gordon such that the system includes a software deploying server, and application programs in vehicle computer memory as well as software deploying server system memory include the vehicle computer software, and the computer is able to download the software from software deploying server including on an on-demand basis. Doing so would provide easier maintenance/vehicle software updates since the computer is able to download the software from a remote software deploying server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                        
RANJAN PANT
Examiner
Art Unit 2458
/RP/ 




/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458